Citation Nr: 1008880	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-38 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
feet.

2.  Entitlement to service connection for an unspecified 
respiratory condition (claimed as shortness of breath).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1953 to 
December 1955, during the Korean Conflict and peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of the Department 
of Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO), which denied service connection for bilateral 
flat feet and an unspecified respiratory condition (claimed 
as shortness of breath).  The Veteran disagreed with such 
decision and subsequently perfected an appeal.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's service treatment records (STRs) are 
negative for complaints, treatment, and diagnoses of any foot 
disability, to include bilateral flat feet, and there is no 
objective evidence relating bilateral flat feet to his active 
service or any incident therein.    

2.  The Veteran's STRs are negative for complaints, 
treatment, and diagnoses of any respiratory condition, 
including any complaints of shortness of breath, and a 
diagnosis of a respiratory condition is not objectively 
demonstrated.  


CONCLUSIONS OF LAW

1.  A bilateral flat feet disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

2.  A respiratory condition was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by an August 2007 
letter.  This letter fully addressed all three notice 
elements; informed the Veteran of what evidence was required 
to substantiate his service connection claims; and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

In an attachment to the December 2007 notice letter, the RO 
also advised the Veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess.  See 19 
Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with 
respect to his service connection claim for a respiratory 
condition (claimed as shortness of breath).  However, in 
light of the uncontroverted facts, as discussed below, the 
Board finds that the evidence, which indicates that he was 
not diagnosed with any respiratory condition in-service or 
post-service, and did not seek treatment for any respiratory 
condition after service, an examination is unnecessary to 
decide this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006) (citing 38 U.S.C.A. § 5103A(d), 38 C.F.R. 
§ 3.159(c)(4)).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, VA treatment records, and statements submitted 
by or on behalf of the Veteran.  The Board notes that in his 
Substantive Appeal, the Veteran claimed he received private 
treatment from Dr. J.B. regarding his respiratory condition 
after his discharge from service.  See November 2008 "Appeal 
to Board," VA Form 9.  VA is obligated to make reasonable 
efforts to obtain relevant private medical records that the 
appellant has adequately identified and authorized the VA to 
obtain (see 38 U.S.C.A. 
§ 5103A(b)(1)).  Here, however, the Veteran failed to 
indicate the dates of such treatment and provide an 
authorization to obtain such records, including Dr. J.B.'s 
address.  See November 2008 "Appeal to Board," VA Form 9.  
The duty to assist is not a one-way street.  If a Veteran 
wishes help in developing his claim, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the Veteran.  



Merits of the Claims

Legal Criteria

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).
A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Bilateral Flat Feet Claim

The Veteran is seeking service connection for bilateral flat 
feet, which he maintains is related to his active service.  
The Veteran claims he wore boots that made his "feet bleed" 
and as a result he acquired bilateral flat feet.  See 
November 2008 "Appeal to Board," VA Form 9 (Substantive 
Appeal).  

On review of the record, the Board finds that service 
connection for bilateral flat feet is not warranted.  There 
is a current bilateral flat feet disability, as reflected in 
a January 2008 VA Feet Examination Report; thus, the 
threshold requirement for a service connection claim has been 
met.  

Although there is evidence of a current diagnosis of 
bilateral flat feet, the record is negative for complaints, 
treatment, or diagnoses of bilateral flat feet during his 
active military service.  In this regard, the Board notes 
that the Veteran's STRs include a February 1954 Treatment 
Note from Fort Leonard Wood Army Hospital indicating that the 
Veteran received "arch supports" for his feet.  However, 
there is no notion regarding complaints or diagnosis of a 
flat feet disability.  As will be discussed in more detail 
below, a VA examiner has indicated, in essence, that the 
issuance of arch supports was not enough to demonstrate flat 
feet in service.  Further, the Veteran's February 1954 
Enlistment Examination Report and  December 1955 Transfer 
Examination Report indicate that feet were normal.  

Although the Veteran provided competent and credible 
statements to the effect that he suffered injury to his feet 
wearing boots in-service, the evidence of record reveals no 
probative and positive medical nexus evidence revealing a 
relationship between the Veteran's bilateral flat feet and 
his service, to include injury to the feet due to boots.  In 
fact, the record contains a negative nexus opinion, and the 
Veteran has not provided an opinion to the contrary.  In this 
regard, the Veteran underwent a C&P examination at the 
Gainesville VAMC in January 2008.  The Veteran complained of 
a bilateral flat feet disability beginning in military 
service.  The examiner noted that the Veteran was a "very 
poor historian," and indicated that there was no weakness, 
swelling, heat, or redness of the feet.  After reviewing the 
Veteran's claims folder, including his STRs and post-service 
treatment records, and upon completing a physical 
examination, the examiner assessed mild flat footedness, and 
opined that "it is not likely that flat footedness was 
caused by military service."  The examiner based his opinion 
on the lack of complaints, treatment, and/or diagnoses of 
flat feet in-service, indicating that the Veteran's feet were 
noted normal throughout service absent a notation of arch 
supports which did not include complaints or diagnosis of 
flat feet.  Further, the examiner indicated that the Veteran 
was diagnosed and treated for type 2 diabetes mellitus, and 
indicated that "his degree of flat footedness could occur 
with aging and diabetes."  See January 2008 VA Feet 
Examination Report.    

Further evidence weighing against the Veteran's claim 
includes November 2006 and August 2007 Podiatry Examination 
Reports from the Tallahassee VAMC, which indicate that the 
Veteran was being treated for a foot disability related to 
his diabetes.  Such records are the first indication of 
complaints and treatment of a feet disability post-service 
and are dated approximately fifty-one years post-service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Respiratory Condition Claim

The Veteran is also seeking service connection for a 
respiratory condition, claimed as shortness of breath, which 
he maintains was incurred during his active service.  
However, review of the record shows no diagnosis of any 
respiratory condition.  

The Veteran's STRs and post-service records, including VA 
medical treatment, are negative for diagnosis of a 
respiratory condition.  There is no current disability; thus, 
the first element of the service connection claim has not 
been satisfied.  

In this regard, the Veteran's STRs are negative for 
complaints, treatment, and/or diagnoses of a respiratory 
condition in-service.  The Veteran's STRs include treatment 
for complaints of cold symptoms; however, these complaints 
did not include a complaint of respiratory problems, and the 
cold symptom complaints resolved.  See February 16-22, 1955 
Outpatient Index Report.  In a December 1955 Transfer 
Examination Report, no respiratory symptoms or conditions 
were noted.  

Further, the Veteran's post-service treatment records include 
treatment records from the Tallahassee VAMC dated April 2002 
to June 2009.  Review of these records is negative for 
complaints, treatment, and/or diagnoses of a respiratory 
condition.  Further review of the Veteran's claims folder 
contains no further post-service treatment records regarding 
the Veteran's claimed respiratory condition.   

Congress specifically limits entitlement for service-
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for a respiratory condition, 
claimed as shortness of breath, must be denied.  

Further, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, vacated and remanded in 
part sub nom. Sanchez- Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Thus, while the Veteran complained of 
shortness of breath, the medical evidence fails to show that 
he currently has a respiratory condition to account for his 
complaints.  Absent a finding of a current respiratory 
condition that can be related to service, there is no basis 
to grant service connection.

Conclusion

In sum, the Board finds the only evidence of a claimed 
respiratory condition and a relationship between such 
condition, as well as bilateral flat feet, to service is the 
Veteran's own statements.  The Board notes that the Veteran 
is competent to describe his symptomatology.  See Layno, 6 
Vet. App. at 469.  However, the Veteran's opinion, as to a 
medical matter, is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See, e.g., Routen, 10 Vet. App. at 186; Espiritu, 
2 Vet. App. at 494-95.
  
For the reasons discussed above, the Board concludes that 
bilateral flat feet and a respiratory condition were not 
incurred in or aggravated by service.  The preponderance of 
the evidence is against the claims, and the benefit-of-the-
doubt doctrine is inapplicable in the instant appeal.  38 
U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for bilateral flat feet is 
denied.

Entitlement to service connection for an unspecified 
respiratory condition (claimed as shortness of breath) is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


